DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendment
Received 01/26/2021

	Claim(s) 1-20 are pending.
	Claim(s) 1, 13, 18, and 20 have been amended.
The objection to the claim 18 has been withdrawn in view of the amendments received 01/26/2021.
The 35 USC § 112(b) rejection to claims 18 and 20 have been withdrawn in view of the amendments received 01/26/2021.
The 35 U.S.C § 102(a)(2) rejection to claim 18 has been withdrawn in view of the amendments received 01/26/2021.



Response to Arguments
Received 01/26/2021


Regarding independent claim(s) 1, 18, and 20:

Applicant’s arguments (Remarks, Page 9: ¶ 2-3), filed 01/26/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Watanabe et al. (US PGPUB No. 20190026557 A1) fails to explicitly teach a user input specifying a view specification comprising a location. Moreover although, Watanabe et al. teaches a user input specifying a view specification corresponding to a user input to select, user preferences, and/or to “change” a projection surface Sp which is associated with a modification in a view specification (Watanabe; [¶ 0063]; moreover, virtual projections surface Sp in relation with a projection image and position change [¶ 0061-0062], as well as a user input portion [¶ 0048]), Watanabe et al. fails to explicitly disclose the user input is able to modify a “view specification” in relation with a location (excluding in this case the implicit user input of driving/operating a vehicle’s speed and/or position). Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon  Ren (US PGPUB No. 20140278065 A1), and further in view of Yamamoto et al. (US PGPUB No. 20200081608 A1).

Applicant’s arguments (Remarks Page 10: ¶ 2), filed 01/26/2021, with respect to the rejection(s) of claim(s) 18 and 20 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 18's and claim 20's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of the prior art as mentioned above.



Regarding dependent claim 13:

Applicant’s arguments (Remarks, Page 9: ¶ 4 to Page 10: ¶ 1), filed 01/26/2021, with respect to the rejection(s) of claim(s) 13 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Watanabe et al. fails to explicitly teach a user input specifying a (2nd) view specification comprising a (3rd) location different from another (i.e. 2nd) location. Moreover, Watanabe et al. fails to explicitly disclose the user input is able to modify a “view specification” in relation with a location (excluding in this case the implicit user input of driving/operating a vehicle’s speed and/or position). Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. 



Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive; as expressed below.


Regarding independent claim(s) 1:

Applicant argues (Remarks, Page 9, ¶ 3), that “… Watanabe is silent on selecting or changing the virtual viewpoint based on user input, or based on any other factor. For example, Watanabe teaches at paragraph [0054] that the virtual viewpoint is a predetermined virtual viewpoint, thus teaching away from the features of claim 1 to receive user input specifying view specification including a second location from whose perspective an output image is rendered and displayed, in the manner recited. While the Office Action does not rely on the remaining cited references as teaching these features of claim 1, Applicant has nevertheless carefully reviewed these references and found that they likewise fail to teach the features of claim 1.”
The Examiner disagrees. Wherein, Applicant infers limitations that are silent within the argued claim, user input to specify a “view specification” is broader than to specify a “viewpoint” (MPEP; broadest reasonable interpretation [2111]). Additionally, Applicant fails to view the teachings of changing a vehicle’s position/location results in changes in one or more viewpoints of the presented imagery by Watanabe et al. (Watanabe; changes to the projection surface in relation with changes in speed (i.e. distance over time) [¶ 0062-0065], wherein changes in distance associated with surroundings corresponds to changes in imagery [¶ 0066-0070]; moreover, generating data of a virtual projection image [¶ 0034-0035 and ¶ 0053-0054]). 
Furthermore, in response to Applicant's argument that the teachings of Watanabe et al. is technologically incompatible, according to the MPEP 2123: 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Wherein, non-preferred and alternative embodiments constitute prior art, does not teach away.
And, according to MPEP 2131.05:
A reference is no less anticipatory if, after disclosing the invention, the reference then disparages it. The question whether a reference "teaches away" from the invention is inapplicable to an anticipation analysis. Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)(claimed composition that expressly excluded an ingredient held anticipated by reference composition that optionally included that same ingredient); see also Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1349, 51 USPQ2d 1943, 1948 (Fed. Cir. 1999) (Claimed composition was anticipated by prior art reference that inherently met claim limitation of "sufficient aeration" even though reference taught away from air entrapment or purposeful aeration.).
Wherein, non-analogous or disparaging prior art, such that less than optimal results does not teach away.
 

Regarding dependent claim(s) 13:

Applicant argues (Remarks, Page 9, ¶ 4 to Page 10, ¶ 1), that “… Watanabe in view of Ren fail to teach or suggest receiving user input to determine the virtual viewpoint. Further, Watanabe is likewise silent on receiving second user input specifying a second view specification including a third location different from the second location from which to render a second output image, in the manner recited. Said another way, Watanabe in view of Ren is silent on receiving user input to change the location from whose viewpoint the output image is rendered. Rather, the virtual viewpoint of Watanabe is predetermined and Watanabe is silent on changing or altering the virtual viewpoint, based on user input or based on any other factor.”
The Examiner disagrees. Wherein, Applicant infers limitations that are silent within the argued claim, user input to specify a “view specification” is broader than to specify a “viewpoint” (MPEP; broadest reasonable interpretation [2111]). Still further, Applicant fails to view the teachings of changing a vehicle’s position/location results in changes in one or more viewpoints of the presented imagery by Watanabe et al. Watanabe; changes to the projection surface in relation with changes in speed (i.e. distance over time) [¶ 0062-0065], wherein changes in distance associated with surroundings corresponds to changes in imagery [¶ 0066-0070]; moreover, generating data of a virtual projection image [¶ 0034-0035 and ¶ 0053-0054]). And that, multiple changes to the vehicle’s position/location correspond to one or more alternate viewpoints.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al., US PGPUB No. 20190026557 A1, hereinafter Watanabe, and further in view of Yamamoto et al., US PGPUB No. 20200081608 A1, hereinafter Yamamoto.  

Regarding claim 18, the rejection of claim 18 is addressed within the rejection of claim 1, due to the similarities claim 18 and claim 1 share, therefore refer to the rejection of claim 1 regarding the rejection of claim 18; however, the subject matter/limitations not addressed by claim 1 is/are addressed below.
Watanabe discloses a non-transitory computer-readable memory medium comprising program instructions (Watanabe; a memory (i.e. non-transitory computer-readable memory medium) comprising one or more programs (i.e. program instructions) [¶ 0049-0050]) which, when executed by one or more processors (Watanabe; memory comprising one or more programs, as addressed above, executable by one or more processors [¶ 0049-0050]), cause a computing system (Watanabe; memory comprising one or more programs executable by one or more processors, as addressed above, causes an image display system (i.e. computing system) [¶ 0030 and ¶ 0049-0050], as depicted within Fig. 1 and Fig. 5) to: 
receive a plurality of input images (Watanabe; the image display system (i.e.  computing system), as addressed above, configured to receive a plurality of obtained/captured images (i.e. input images) [¶ 0034 and ¶ 0051-0052]), wherein each input image of the plurality of input images is taken from a different first location Watanabe; each obtained/captured image (i.e. input image) of the plurality of obtained/captured images (i.e. input images) is taken from a different perspective location (i.e. 1st location, left-right-front-back) [¶ 0040], as illustrated within Fig. 4); 
receive a view specification for rendering an output image (Watanabe; the image display system (i.e.  computing system), as addressed above, configured to receive a view calculation/determination (i.e. specification) for rendering an output image [¶ 0040 and ¶ 0052-0053]), wherein the view specification comprises a second location (Watanabe; the view calculation/determination (i.e. specification) comprises an updated/modified location (i.e. 2nd location) [¶ 0064-0066]; moreover, a vehicle being modified in distance from one point to another, which results in a corresponding update/modification in a virtual projection [¶ 0067]); 
determine a projection surface (Watanabe; the image display system (i.e.  computing system), as addressed above, configured to determine a projection surface [¶ 0034-0035 and ¶ 0053-0054]; wherein, virtual projection surfaces adapt according to changes [¶ 0061-0063]); and
render the output image based at least in part on the plurality of input images (Watanabe; the image display system (i.e. computing system), as addressed above, configured to render the output image based at least in part on the plurality of obtained/captured images (i.e. input images) [¶ 0034-0035 and ¶ 0052-0054]), the view specification (Watanabe; render an output image based at least in part on the view calculation/determination (i.e. specification) [¶ 0052-0053 and ¶ 0064-0066]), and the projection surface (Watanabe; render an output image based at least in part on the view calculation/determination (i.e. specification) [¶ 0052-0053 and ¶ 0064-0066]), wherein the output image comprises an image of a region as seen from the second location (Watanabe; the output image comprises an image of a region as seen from the updated/modified location (i.e. 2nd location) [¶ 0052-0053 and ¶ 0064-0066]; moreover, a region corresponding a distance associated with a position and area [¶ 0066-0067], as illustrated within Fig. 11 and Fig. 12), wherein the second location is different from each of the first locations (Watanabe; the updated/modified location (i.e. 2nd location) is different from each of the (original) perspective location (i.e. 1st location) [¶ 0064-0066]; moreover, an original perspective location as shown within Fig. 9 and/or Fig. 10 is then updated/modified to a new perspective location associated as shown within Fig. 11 and/or Fig. 12 [¶ 0064 and ¶ 0066-0067]).  
(further refer to rejection of claim 1)



Claim(s) 1-9, 13, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Ren, US PGPUB No. 20140278065 A1, hereinafter Ren, and further in view of Yamamoto.

Regarding claim 1, Watanabe discloses a means for rendering an output image (Watanabe; a means/system for rendering an output image [¶ 0005, ¶ 0050, and ¶ 0053]), the means comprising:
Watanabe; the means/system, as addressed above, comprises receiving a plurality of obtained/captured images (i.e. input images) [¶ 0034 and ¶ 0051-0052]), wherein each input image of the plurality of input images is taken from a different first location (Watanabe; each obtained/captured image (i.e. input image) of the plurality of obtained/captured images (i.e. input images) is taken from a different perspective location (i.e. 1st location, left-right-front-back) [¶ 0040], as illustrated within Fig. 4); 
receiving a view specification for rendering the output image (Watanabe; the means/system, as addressed above, comprises receiving a view calculation/determination (i.e. specification) for rendering the output image [¶ 0040 and ¶ 0052-0053]), wherein the view specification comprises a second location (Watanabe; the view calculation/determination (i.e. specification) comprises an updated/modified location (i.e. 2nd location) [¶ 0064-0066]; moreover, a vehicle being modified in distance from one point to another, which results in a corresponding update/modification in a virtual projection [¶ 0067]); 
rendering the output image based at least in part on the plurality of input images and the view specification (Watanabe; the means/system, as addressed above, comprises rendering the output image based at least in part on the plurality of obtained/captured image (i.e. input image) and the view calculation/determination (i.e. specification) [¶ 0052-0053 and ¶ 0064-0066]), wherein the output image comprises an image of a region as seen from the second location (Watanabe; the output image comprises an image of a region as seen from the updated/modified location (i.e. 2nd location) [¶ 0052-0053 and ¶ 0064-0066]; moreover, a region corresponding a distance associated with a position and area [¶ 0066-0067], as illustrated within Fig. 11 and Fig. 12), wherein the second location is different from each of the first locations (Watanabe; the updated/modified location (i.e. 2nd location) is different from each of the (original) perspective location (i.e. 1st location) [¶ 0064-0066]; moreover, an original perspective location as shown within Fig. 9 and/or Fig. 10 is then updated/modified to a new perspective location associated as shown within Fig. 11 and/or Fig. 12 [¶ 0064 and ¶ 0066-0067]); and 
displaying the output image on a display (Watanabe; the means/system, as addressed above, comprises displaying the output image on a display (i.e. projection surface) [¶ 0053, ¶ 0061, ¶ 0066, and ¶ 0074]; additionally, a display system to display image data [¶ 0031, ¶ 0037, and ¶ 0086]).  
Watanabe fails to explicitly disclose a method for rendering an output image; and
receiving first user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location.
However, Ren teaches a method for rendering an output image (Ren; a method for rendering an output image [¶ 0039-0041 and ¶ 0062-0063]).
Watanabe and Ren are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe, to incorporate a method for rendering an output image (as taught by Ren), in order to provide improved Ren; [¶ 0002 and ¶ 0004]).
Watanabe as modified by Ren fails to disclose receiving first user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location.
However, Yamamoto teaches receiving first user input specifying a view specification for rendering the output image (Yamamoto; receiving a 1st user input specifying a view specification for rendering the output image [¶ 0100 and ¶ 0102-0103], as illustrated within Fig. 11; moreover, user interface control in relation with image changes [¶ 0094-0096]; additionally, user input triggering image manipulation [¶ 0115-0117 and ¶ 0120-0122]), wherein the view specification comprises a second location (Yamamoto; the view specification comprises an updated position (i.e. 2nd location) [¶ 0100 and ¶ 0102-0103]; moreover, user interface control in relation with view changes [¶ 0094-0096]; additionally, view manipulation based on user input [¶ 0115-0117 and ¶ 0120-0122]);
rendering the output image based at least in part on the plurality of input images and the view specification (Yamamoto; generating/rendering the output image based at least in part on the plurality of input images and the view specification [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; moreover, a plurality of input images by a plurality of imaging units [¶ 0030-0031 and ¶ 0035]; additionally, generating output images based on user input [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15), wherein the output image comprises an image of a region as seen from the second location (Yamamoto; the output image comprises an image of a region as seen from the updated position (i.e. 2nd location) [¶ 0094-0096 and ¶ 0102-0103]; additionally, viewing a region based on user input [¶ 0115-0117 and ¶ 0120-0122]), wherein the second location is different from each of the first locations (Yamamoto; the updated position (i.e. 2nd location) is different from each of the original positions (i.e. 1st locations, position(s) prior to user manipulation) [¶ 0094-0096 and ¶ 0102-0103]; additionally, viewing an image at a position different from its origin  position [¶ 0115-0117 and ¶ 1020-0122]).
Watanabe in view of Ren and Yamamoto are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, to incorporate receiving first user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location; rendering the output image based at least in part on the plurality of input images and the view specification, wherein the output image comprises an image of a region as seen from the second location, wherein the second location is different from each of the first locations (as taught by Yamamoto), in order to provide an intuitive user interface which improves usability/operability for a user in relation with a multi-imaging information system (Yamamoto; [¶ 0003-0005 and ¶ 0081-0082]).

Regarding claim 2, Watanabe in view of Ren and Yamamoto further discloses the method of claim 1, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising: 
repeatedly rendering a succession of output images based a succession of respective pluralities of input images (Watanabe; video rendering (i.e. repeatedly rendering a succession of output images based a succession of respective pluralities of input images) of respective pluralities of input images [¶ 0034 and ¶ 0039-0040]; moreover, a plural captured image [¶ 0051] in relation with joint image data [¶ 0052] associated with generating output data [¶ 0053-0055]), wherein the succession of output images is displayed on the display in real time to produce a real time video (Watanabe; the video (i.e. succession) of output images is displayed on the display (i.e. projection surface) [¶ 0053, ¶ 0061, ¶ 0066, and ¶ 0074] in real time to produce a real time video [¶ 0034]; additionally, a display system to display image data [¶ 0031, ¶ 0037, and ¶ 0086]).  

Regarding claim 3, Watanabe in view of Ren and Yamamoto further discloses method of claim 1, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising: 
determining a projection surface (Watanabe; the means/system, as addressed above, comprises determining a projection surface [¶ 0034-0035 and ¶ 0053-0054]; wherein, virtual projection surfaces adapt according to changes [¶ 0061-0063]); 
Watanabe; rendering the output image based at least in part on the plurality of obtained/captured images (i.e. input images) comprises mapping/projection implicit pixels of the plurality of obtained/captured images (i.e. input images) onto the projection surface [¶ 0034-0035 and ¶ 0052-0054]; wherein, pixel data in relation with capturing and projecting is implicit, given imaging [¶ 0030-0031 and ¶ 0034]), and mapping locations on the projection surface to pixels of the output image (Watanabe; mapping/projecting locations on the projection surface to implicit pixels of the output image [¶ 0052-0054]; wherein, pixel data in relation with capturing and projecting is implicit, given imaging [¶ 0030-0031 and ¶ 0034]).  
Ren further teaches the method (Ren; a method [¶ 0039-0041 and ¶ 0062-0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate the method (as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).

Regarding claim 4, Watanabe in view of Ren and Yamamoto further discloses the method of claim 3, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising:  
Watanabe; the means/system, as addressed above, further comprises determining ranging information [¶ 0053-0054, ¶ 0065, and ¶ 0082] related to an area surrounding/periphery the (original) perspective locations (i.e. 1st locations) [¶ 0064 and ¶ 0066-0067]; moreover, distance detection [¶ 0060], and object detection [¶ 0058-0059]), wherein said determining the projection surface is performed based at least in part on the ranging information (Watanabe; said determining the projection surface [¶ 0053-0054] is performed based at least in part on the ranging information [¶ 0064 and ¶ 0066-0067]; wherein, virtual projection surfaces adapt according to changes [¶ 0061-0063]).
Ren further teaches the method (Ren; a method [¶ 0039-0041 and ¶ 0062-0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate the method (as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).

Regarding claim 5, Watanabe in view of Ren and Yamamoto further discloses the method of claim 3, wherein the first locations are locations on a vehicle (Watanabe; the (original) perspective locations (i.e. 1st locations) [¶ 0064-0066] are locations on a vehicle [¶ 0040 and ¶ 0053-0055], as illustrated within Fig. 4; moreover, viewpoints/perspective of a vehicle [¶ 0034 and ¶ 0066-0067]), and wherein the Watanabe; the projection surface comprises a horizontal portion surrounding the vehicle and a vertical portion encompassing the horizontal portion (i.e. semi-sphere) [¶ 0034-0035 and ¶ 0053-0054], as illustrated within Fig. 6 and Fig. 7; moreover, predetermined range [¶ 0058-0060]; additionally, virtual projection surface [¶ 0071-0072], as depicted within Figs. 13 and 14).  

Regarding claim 6, Watanabe in view of Ren and Yamamoto further discloses the method of claim 5, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising:
 determining a size of the horizontal portion based at least in part on a current speed of the vehicle (Watanabe; the means/system, as addressed above, comprises determining a size of the horizontal portion [¶ 0061-0063] based at least in part on a current speed of the vehicle [¶ 0064-0065]), wherein a higher current speed of the vehicle determines a larger horizontal portion than a lower current speed of the vehicle (Watanabe; a higher current speed of the vehicle determines a larger/wider horizontal portion than a lower current speed of the vehicle [¶ 0064]).
Ren further teaches the method (Ren; a method [¶ 0039-0041 and ¶ 0062-0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate the method (as taught by Ren), in order to provide Ren; [¶ 0002 and ¶ 0004]).

Regarding claim 7, Watanabe in view of Ren and Yamamoto further discloses the method of claim 5, wherein the horizontal portion of the projection surface comprises an elliptical disc surrounding the vehicle (Watanabe; the horizontal portion of the projection surface comprises a semi-sphere further comprising an elliptical disc surrounding the vehicle [¶ 0035 and ¶ 0053-0054], as illustrated within Fig. 6 and Fig. 7; moreover, virtual projection surface [¶ 0071-0072], as shown within Fig. 13 and Fig. 14), wherein the vertical portion of the projection surface comprises an elliptical cylinder encompassing the elliptical disc (Watanabe; the vertical portion of the projection surface comprises a semi-sphere further comprising an elliptical cylinder encompassing the elliptical disc [¶ 0035 and ¶ 0053-0055], as illustrated within Fig. 6 and Fig. 7; moreover, virtual projection surface [¶ 0071-0072], as shown within Fig. 13 and Fig. 14), and wherein the projection surface further comprises an intermediate region that smoothly joins the elliptical disc and the elliptical cylinder (Watanabe; the projection surface further comprises an implicit in-between/connecting (i.e. intermediate) region that subjectively smoothly joins the semi-sphere further comprising elliptical disc and the elliptical cylinder [¶0035, ¶ 0053-0055, and ¶ 0071-0072]; wherein, the image data is joined (in relation with a surface) [¶ 0052]; additionally, dynamic project surface [¶ 0061-0064]; moreover, elliptic or oval shape image data [¶ 0035]).  

Regarding claim 8, Watanabe in view of Ren and Yamamoto further discloses the method of claim 7, wherein the major axis of the elliptical disc runs from the front of the vehicle to the back of the vehicle (Watanabe; the implicit major/longest axis of the semi-sphere (i.e. elliptical disc) runs from the front of the vehicle to the back of the vehicle [¶ 0053-0055]; moreover, as illustrated within Fig. 6 and Fig. 7, the vehicle is surrounded and the axis of the surrounding element(s) are centered with respect to the vehicle as depicted; wherein, shape and size of a surface is configurable [¶ 0071-0072 and ¶ 0085], as depicted within Figs. 13 and 14), and wherein the minor axis of the elliptical disc runs from the left side of the vehicle to the right side of the vehicle (Watanabe; the implicit minor/shortest axis of the semi-sphere (i.e. elliptical disc) runs from the left side of the vehicle to the right side of the vehicle [¶ 0053-0055]; moreover, as illustrated within Fig. 6 and Fig. 7, the vehicle is surrounded and the axis of the surrounding elements are centered with respect to the vehicle as depicted; wherein, shape and size of a surface is configurable [¶ 0071-0072 and ¶ 0085], as depicted within Figs. 13 and 14).  

Regarding claim 9, Watanabe in view of Ren and Yamamoto further discloses the method of claim 1, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising: 
determining a geometric layout of an environment surrounding the first locations (Watanabe; the means/system, as addressed within the parent claim(s), further comprises determining a geometric layout of an environment surrounding the (original) perspective locations (i.e. 1st locations) [¶ 0053-0055]; as further illustrated within Figs. 2 and 3 and Fig. 8, in relation with a grid (i.e. cross-section) [¶ 0056]; moreover, cross-section [¶ 0089]), wherein the projection surface comprises a Bezier surface approximating the environment surrounding the first locations (Watanabe; the projection surface comprises a bezier curve surface approximating the environment surrounding the (original) perspective locations (i.e. 1st locations) [¶ 0053-0055 and ¶ 0089]).  
Ren further teaches the projection surface comprises a basis-spline surface approximating the environment surrounding the first locations (Ren; projection surface comprises a basis-spline surface [¶ 0040 and ¶ 0053] approximating the environment surrounding [¶ 0041-0043] the 1st locations [¶ 0044-0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate the projection surface comprises a basis-spline surface approximating the environment surrounding the first locations (as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).

Regarding claim 13, Watanabe in view of Ren and Yamamoto further discloses the method of claim 1, the means (Watanabe; the means/system [¶ 0005, ¶ 0050, and ¶ 0053]) further comprising:
receiving user input specifying a second view specifications (Watanabe; the means/system, as addressed above, further comprises receiving user input [¶ 0063-0065] specifying updated/another view calculations/determinations (i.e. 2nd view specifications) [¶ 0066-0067]; moreover, user input operations with a UI [¶ 0048 and ¶ 0061-0063]); 
rendering a second output image based at least in part on the second view specification and the plurality of input images (Watanabe; the means/system, as addressed above, further comprises rendering a updated/modified (i.e. 2nd) output image based at least in part on the updated/another view calculation/determination (i.e. 2nd view specification) and the plurality of obtained/captured images (i.e. input images) [¶ 0052-0054 and ¶ 0064-0066]; wherein, one or more obtained/captured images in relation with one or more cameras [¶ 0040 and ¶ 0053-0054] is/are associated with updated/modified data associated with a viewpoint/perspective [¶ 0063-0064 and ¶ 0066-0067]); and 
displaying the second output on the display (Watanabe; the means/system further comprises the updated/modified (i.e. 2nd) output, as addressed above,  displaying on the display (i.e. projection surface) [¶ 0053, ¶ 0061, ¶ 0066, and ¶ 0074]; additionally, a display system to display image data [¶ 0031, ¶ 0037, and ¶ 0086]).  
Ren further teaches the method (Ren; a method [¶ 0039-0041 and ¶ 0062-0063]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate the method (as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).
Yamamoto; receiving a 2nd user input specifying another view specification [¶ 0100 and ¶ 0102-0103], as illustrated within Fig. 11; moreover, user interface control in relation with multiple image changes [¶ 0094-0096]; additionally, user input triggering multiple image manipulations [¶ 0115-0117 and ¶ 0120-0122]), wherein the second view specification comprises a third location that is different from the second location (Yamamoto; the 2nd view specification comprises an another updated position (i.e. 3rd location) that is different from the other updated position (i.e. 2nd location) [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; moreover, generating multiple view positions/locations based on user input [¶ 0094-0096]; additionally, one operational view different from another operational view [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15); 
rendering a second output image based at least in part on the second view specification and the plurality of input images (Yamamoto; generating/rendering a 2nd output image based at least in part on the 2nd view specification and the plurality of input images [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; additionally, generating output images bases on user inputs [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15), wherein the second output image comprises an image of the region as seen from the third location (Yamamoto; the 2nd  output image comprises an image of the region as seen from the another updated position (i.e. 3rd location) [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; moreover, generating output view of a position/location based on user input [¶ 0094-0096]; additionally, outputting an operational view [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15); and 
displaying the second output on the display (Yamamoto; displaying the 2nd output on the display [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; additionally, displaying output images bases on user inputs [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate receiving second user input specifying a second view specification, wherein the second view specification comprises a third location that is different from the second location; rendering a second output image based at least in part on the second view specification and the plurality of input images, wherein the second output image comprises an image of the region as seen from the third location; and displaying the second output on the display (as taught by Yamamoto), in order to provide an intuitive user interface which improves usability/operability for a user in relation with a multi-imaging information system (Yamamoto; [¶ 0003-0005 and ¶ 0081-0082]).

Regarding claim 14, Watanabe in view of Ren and Yamamoto further discloses the method of claim 1, wherein at least one portion of the output image is sourced from two or more input images of the plurality of input images (Watanabe; at least one portion of the output image is sourced from two or more obtained/captured images (i.e. input images) of the plurality of obtained/captured images (i.e. input images) [¶ 0040 and ¶ 0053-0055]); and 
wherein rendering the at least one portion of the output image comprises blending contributions from the two or more input images of the plurality of input images (Watanabe; rendering the at least one portion of the output image comprises blending (i.e. connecting, joining) contributions from the two or more obtained/captured images (i.e. input images) of the plurality of obtained/captured images (i.e. input images) [¶ 0052-0055]).  

Regarding claim 17, Watanabe in view of Ren and Yamamoto further discloses the method of claim 1, wherein the view specification (Watanabe; the view calculation/determination (i.e. specification) [¶ 0040 and ¶ 0052-0053]; moreover, viewpoint [¶ 0034 and ¶ 0063-0064]) further comprises one or more of: 
an azimuthal angle measured from an origin at the second location; 
a polar angle measured from the origin at the second location; 
a field of view; 
a projection surface depth (Watanabe; view calculation/determination (i.e. specification), as addressed above, further comprises a projection surface distance/depth [¶ 0034-0035 and ¶ 0052-0053]; moreover, dynamic conditions [¶ 0064-0066]); 
one or more projection surface parameters (receiving a view specification for rendering the output image (Watanabe; view calculation/determination (i.e. specification), as addressed above, further comprises one or more projection surface parameters [¶ 0034-0035 and ¶ 0052-0053]; moreover, dynamic conditions [¶ 0064-0066], and detection of surface [¶ 0058-0060]); 
a pixel resolution; and 
a blending width.  

Regarding claim 19, Watanabe in view of Ren and Yamamoto further discloses the non-transitory computer-readable memory medium of claim 18, wherein the program instructions are further executable by the one or more processors to cause the computing system (Watanabe; the programs (i.e. program instructions) are further executable by the one or more processors to cause the image display system (i.e. computing system) [¶ 0030 and ¶ 0049-0050]) to: 
determine a geometric layout of an environment surrounding the first locations (Watanabe; image display system (i.e. computing system), as addressed above, configured to determine a geometric layout of an environment surrounding the (original) perspective locations (i.e. 1st locations) [¶ 0053-0055]; as further illustrated within Figs. 2 and 3 and Fig. 8, in relation with a grid (i.e. cross-section) [¶ 0056]; moreover, cross-section [¶ 0089]), wherein the projection surface comprises a Bezier surface approximating the environment surrounding the first locations (Watanabe; the projection surface comprises a bezier curve surface approximating the environment surrounding the (original) perspective locations (i.e. 1st locations) [¶ 0053-0055 and ¶ 0089]).  
Ren further teaches the projection surface comprises a basis-spline surface approximating the environment surrounding the first locations (Ren; projection surface comprises a basis-spline surface [¶ 0040 and ¶ 0053] approximating the environment surrounding [¶ 0041-0043] the 1st locations [¶ 0044-0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate the projection surface comprises a basis-spline surface approximating the environment surrounding the first locations (as taught by Ren), in order to provide improved information system that is a more realistic representation of a physical environment (Ren; [¶ 0002 and ¶ 0004]).



Claim(s) 10-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Ren and Yamamoto as applied to claim(s) 1 and 14 above, and further in view of Abbas et al., US PGPUB No. 20180205889 A1, hereinafter Abbas.

	Regarding claim 10, Watanabe in view of Ren and Yamamoto further discloses the method of claim 1, wherein rendering the output image based at least in part on the plurality of input images and the view specification (Watanabe; rendering the output image based at least in part on the plurality of obtained/captured image (i.e. input image) and the view calculation/determination (i.e. specification) [¶ 0052-0053 and ¶ 0064-0066]) comprises: 
Watanabe; for each of a plurality of images (i.e. blocks of pixels) of the output image [¶ 0052-0053]):
determining a mapping between a plurality of pixels of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images (Watanabe; determining an implicit mapping (given stitching/joining) between a plurality of pixels of the respective images (i.e. block of pixels) and a plurality of corresponding pixels of each of one or more of the input images [¶ 0040 and ¶ 0051-0053] for each of a plurality of images (i.e. blocks of pixels) of the output image, as addressed above).
Watanabe as modified by Ren and Yamamoto fails to disclose determining a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images;
for each of the one or more input images:
performing a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image, wherein said projective mapping is based at least in part on the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the one or more input images.  
However, Abbas teaches comprising: 
for each of a plurality of blocks of pixels of the output image (Abbas; for each of a plurality of images (i.e. blocks of pixels) of the output image [¶ 0105 and ¶ 0112-0113]; moreover, stitching data [¶ 0057 and ¶ 0091-0092] and outputting through different stitching methods [¶ 0078, ¶ 0097, and ¶ 0114-0116]): 
determining a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images (Abbas; determining a mapping/stitching between a plurality of pixels along the perimeter of the respective image (i.e. block of pixels) [¶ 0114-0116] and a plurality of corresponding pixels of each of one or more of the input images [¶ 0057, ¶ 0091-0092, and ¶ 0096] for each of a plurality of images (i.e. blocks of pixels) of the output image, as addressed above);
for each of the one or more input images (Abbas; for each of the one or more input images [¶ 0057, ¶ 0091-0092, and ¶ 0096]; moreover, one or more image sources [¶ 0065-0067]):
performing a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image (Abbas; performing a projective mapping/stitching of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image [¶ 0048, ¶ 0099-0100, and ¶ 0116]; moreover, stitching in relation with geometric projections [¶ 0112-0113]), wherein said projective mapping is based at least in part on the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of Abbas; the projective mapping/stitching is based at least in part on the mapping/stitching between the plurality of pixels along the perimeter of the respective image (i.e. block of pixels) [¶ 0114-0116] and a plurality of corresponding pixels of the one or more of the input images [¶ 0057, ¶ 0091-0092, and ¶ 0096] for each of the one or more input images, as addressed above).  
Watanabe in view of Ren and Yamamoto and Abbas are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate for each of a plurality of blocks of pixels of the output image: determining a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images; for each of the one or more input images: performing a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image, wherein said projective mapping is based at least in part on the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the one or more input images (as taught by Abbas), in order to provide optimized Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).
	
Regarding claim 11, Watanabe in view of Ren, Yamamoto, and Abbas further discloses the method of claim 10, wherein the plurality of pixels along the perimeter of the respective block of pixels comprise four corner pixels of the respective block of pixels (Abbas; the plurality of pixels along the perimeter of the respective image (i.e. block of pixels) implicitly comprise four corner pixels (given a rectangular image) of the respective image (i.e. block of pixels) [¶ 0116]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Abbas, to incorporate the plurality of pixels along the perimeter of the respective block of pixels comprise four corner pixels of the respective block of pixels (as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).

Regarding claim 12, Watanabe in view of Ren, Yamamoto, and Abbas further discloses the method of claim 10, wherein the size of each of the plurality of blocks of pixels is selected to  balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image (Abbas; the size of each of the plurality of images (i.e. blocks of pixels) is selected to subjectively balance a degree/level of image distortion introduced by said projective mapping/stitching and computational resources associated with rendering the output image [¶ 0104-0105 and ¶ 0114-0116]; moreover, distortion correction [¶ 0077, ¶ 0099, and ¶ 0114-0115], and computational capabilities [¶ 0003-0005, ¶ 0023, ¶ 0046, and ¶ 0080]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren, Yamamoto, and Abbas, to incorporate the size of each of the plurality of blocks of pixels is selected to  balance a degree of image distortion introduced by said projective mapping and computational resources associated with rendering the output image (as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).
  
Regarding claim 15, Watanabe in view of Ren and Yamamoto further discloses the method of claim 14, blending (Watanabe; the blending (i.e. connecting, joining) [¶ 0052-0053]).
Watanabe as modified by Ren fail to disclose said blending is weighted based at least in part on a proximity of the first locations of the two or more input images to a projected location of the at least one portion of the output image.
However, Abbas teaches said blending is weighted based at least in part on a proximity of the first locations of the two or more input images to a projected location of the at least one portion of the output image (Abbas; the blending/merging is most likely (i.e. weighted) based at least in part on a proximity/determination of the 1st locations (i.e. overlap, distance) of the two or more input images to a projected location of the at least one portion of the output image [¶ 0097-0099 and ¶ 0113-0115]; moreover, stitching techniques [¶ 0077-0079 and ¶ 0107-0108]).  
Watanabe in view of Ren, Yamamoto and Abbas are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate said blending is weighted based at least in part on a proximity of the first locations of the two or more input images to a projected location of the at least one portion of the output image (as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).

Regarding claim 16, Watanabe in view of Ren and Yamamoto further discloses the method of claim 14, blending (Watanabe; the blending (i.e. connecting, joining) [¶ 0052-0053]).
Watanabe as modified by Ren and Yamamoto fail to disclose said blending corrects for discrepancies in illumination between the two or more input images.
However, Abbas teaches said blending corrects for discrepancies in illumination between the two or more input images (Abbas; blending corrects for discrepancies/artifacts (i.e. distortions) in illumination between the two or more input images [¶ 0104-0105 and ¶ 0114-0116]; moreover, distortion correction [¶ 0003-0005, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).  
Watanabe in view of Ren and Yamamoto and Abbas are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Ren and Yamamoto, to incorporate said blending corrects for discrepancies in illumination between the two or more input images (as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Abbas, and further Yamamoto.

Regarding claim 20, Watanabe discloses a computing system (Watanabe; an image display system (i.e. computing system) [¶ 0030 and ¶ 0049-0050], as depicted within Fig. 1 and Fig. 5) comprising:
one or memories (Watanabe; image display system (i.e. computing system), as addressed above, comprises one or memories [¶ 0049-0050]); and 
Watanabe; image display system (i.e. computing system), as addressed above, comprises one or more processors coupled to the one or more memories [¶ 0049-0050]), wherein the one or more memories store program instructions (Watanabe; the one or more memories store programs (i.e. program instructions) [¶ 0049-0050]) that, when executed by the one or more processors (Watanabe; the one or more memories store programs (i.e. program instructions), as addressed above, executed by the one or more processors [¶ 0049-0050]), cause the computing system (Watanabe; the one or more memories store programs (i.e. program instructions) executed by the one or more processors, as addressed above,  cause the image display system (i.e. computing system) [¶ 0030 and ¶ 0049-0050]) to: 
receive a plurality of input images (Watanabe; the image display system (i.e.  computing system), as addressed above, configured to receive a plurality of obtained/captured images (i.e. input images) [¶ 0034 and ¶ 0051-0052]), wherein each input image of the plurality of input images is taken from a different first location (Watanabe; each obtained/captured image (i.e. input image) of the plurality of obtained/captured images (i.e. input images) is taken from a different perspective location (i.e. 1st location, left-right-front-back) [¶ 0040], as illustrated within Fig. 4); 
receive a view specification for rendering the output image (Watanabe; the image display system (i.e.  computing system), as addressed above, configured to receive a view calculation/determination (i.e. specification) for rendering the output image [¶ 0040 and ¶ 0052-0053]), wherein the view specification comprises a Watanabe; the view calculation/determination (i.e. specification) comprises an updated/modified location (i.e. 2nd location) [¶ 0064-0066]; moreover, a vehicle being modified in distance from one point to another, which results in a corresponding update/modification in a virtual projection [¶ 0067]);  
render an output image based at least in part on the plurality of input images (Watanabe; the image display system (i.e. computing system), as addressed above, configured to render an output image based at least in part on the plurality of obtained/captured images (i.e. input images) [¶ 0034-0035 and ¶ 0052-0054]) and the view specification (Watanabe; render an output image based at least in part on the view calculation/determination (i.e. specification) [¶ 0052-0053 and ¶ 0064-0066]), wherein the output image comprises an image of a region as seen from the second location (Watanabe; the output image comprises an image of a region as seen from the updated/modified location (i.e. 2nd location) [¶ 0052-0053 and ¶ 0064-0066]; moreover, a region corresponding a distance associated with a position and area [¶ 0066-0067], as illustrated within Fig. 11 and Fig. 12), wherein the second location is different from each of the first locations (Watanabe; the updated/modified location (i.e. 2nd location) is different from each of the (original) perspective location (i.e. 1st location) [¶ 0064-0066]; moreover, an original perspective location as shown within Fig. 9 and/or Fig. 10 is then updated/modified to a new perspective location associated as shown within Fig. 11 and/or Fig. 12 [¶ 0064 and ¶ 0066-0067]), wherein, to render the output image (Watanabe; the image display system (i.e. computing system), as addressed above, configured to render the output image [¶ 0034-0035 and ¶ 0052-0054]), the Watanabe; the image display system (i.e. computing system), as addressed above, configured to for each of a plurality of blocks of pixels of the output image).
Watanabe fails to disclose to: receive user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location; and
determine a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images; 
for each of the one or more input images:
perform a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image, wherein said projective mapping is based at least in part on the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the one or more input images.  
However, Abbas teaches for each of a plurality of blocks of pixels of the output image (Abbas; for each of a plurality of images (i.e. blocks of pixels) of the output image [¶ 0105 and ¶ 0112-0113]; moreover, stitching data [¶ 0057 and ¶ 0091-0092] and outputting through different stitching methods [¶ 0078, ¶ 0097, and ¶ 0114-0116]): 
Abbas; determining a mapping/stitching between a plurality of pixels along the perimeter of the respective image (i.e. block of pixels) [¶ 0114-0116] and a plurality of corresponding pixels of each of one or more of the input images [¶ 0057, ¶ 0091-0092, and ¶ 0096] for each of a plurality of images (i.e. blocks of pixels) of the output image, as addressed above); 
for each of the one or more input images (Abbas; for each of the one or more input images [¶ 0057, ¶ 0091-0092, and ¶ 0096]; moreover, one or more image sources [¶ 0065-0067]):
perform a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image (Abbas; performing a projective mapping/stitching of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image [¶ 0048, ¶ 0099-0100, and ¶ 0116]; moreover, stitching in relation with geometric projections [¶ 0112-0113]), wherein said projective mapping is based at least in part on the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the one or more input images (Abbas; the projective mapping/stitching is based at least in part on the mapping/stitching between the plurality of pixels along the perimeter of the respective image (i.e. block of pixels) [¶ 0114-0116] and a plurality of corresponding pixels of the one or more of the input images [¶ 0057, ¶ 0091-0092, and ¶ 0096] for each of the one or more input images, as addressed above).
Watanabe and Abbas are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe, to incorporate for each of a plurality of blocks of pixels of the output image: determining a mapping between a plurality of pixels along the perimeter of the respective block of pixels and a plurality of corresponding pixels of each of one or more of the input images; for each of the one or more input images: performing a projective mapping of pixels located within a perimeter of the corresponding pixels of the input image to respective pixels in the output image, wherein said projective mapping is based at least in part on the mapping between the plurality of pixels along the perimeter of the respective block of pixels and the plurality of corresponding pixels of the one or more input images (as taught by Abbas), in order to provide optimized stitched images in relation with efficient rendering of media data (Abbas; [¶ 0003-0004, ¶ 0010, ¶ 0077, ¶ 0099, and ¶ 0114-0115]).
Watanabe as modified by Abbas fails to disclose to: receive user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location.
However, Yamamoto teaches to: receive user input specifying a view specification for rendering the output image (Yamamoto; receiving user input specifying a view specification for rendering the output image [¶ 0100 and ¶ 0102-0103], as illustrated within Fig. 11; moreover, user interface control in relation with image changes [¶ 0094-0096]; additionally, user input triggering image manipulation [¶ 0115-0117 and ¶ 0120-0122]), wherein the view specification comprises a second location (Yamamoto; the view specification comprises an updated position (i.e. 2nd location) [¶ 0100 and ¶ 0102-0103]; moreover, user interface control in relation with view changes [¶ 0094-0096]; additionally, view manipulation based on user input [¶ 0115-0117 and ¶ 0120-0122]);
rendering the output image based at least in part on the plurality of input images and the view specification (Yamamoto; generating/rendering the output image based at least in part on the plurality of input images and the view specification [¶ 0094-0096 and ¶ 0102-0103], as illustrated within Figs. 10 and 11; moreover, a plurality of input images by a plurality of imaging units [¶ 0030-0031 and ¶ 0035]; additionally, generating output images based on user input [¶ 0115-0117 and ¶ 0120-0122], as depicted within Figs. 14 and 15), wherein the output image comprises an image of a region as seen from the second location (Yamamoto; the output image comprises an image of a region as seen from the updated position (i.e. 2nd location) [¶ 0094-0096 and ¶ 0102-0103]; additionally, viewing a region based on user input [¶ 0115-0117 and ¶ 0120-0122]), wherein the second location is different from each of the first locations (Yamamoto; the updated position (i.e. 2nd location) is different from each of the original positions (i.e. 1st locations, position(s) prior to user manipulation) [¶ 0094-0096 and ¶ 0102-0103]; additionally, viewing an image at a position different from its origin  position [¶ 0115-0117 and ¶ 1020-0122]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Watanabe as modified by Abbas, to incorporate receiving first user input specifying a view specification for rendering the output image, wherein the view specification comprises a second location; rendering the output image based at least in part on the plurality of input images and the view specification, wherein the output image comprises an image of a region as seen from the second location, wherein the second location is different from each of the first locations (as taught by Yamamoto), in order to provide an intuitive user interface which improves usability/operability for a user in relation with a multi-imaging information system (Yamamoto; [¶ 0003-0005 and ¶ 0081-0082]).

  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616